IN THE
                             TENTH COURT OF APPEALS

                                    No. 10-14-00067-CR

TERRY LEE NELSON,
                                                                  Appellant
v.

THE STATE OF TEXAS,
                                                                  Appellee



                               From the 13th District Court
                                 Navarro County, Texas
                                Trial Court No. 32,660-CR


                              MEMORANDUM OPINION

       Appellant appears to have been convicted of sexual assault in the 13th Judicial District

Court of Navarro County. Apparently to obtain the record for purposes of a post-conviction writ

of habeas corpus proceeding, Appellant filed a “motion for trial record & prosecution discovery

file.” The trial court denied that motion, and Appellant appeals that denial.

              This court has jurisdiction over criminal appeals only when expressly
       granted by law. Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no
       pet.). No statute vests this court with jurisdiction over an appeal from an order
       denying a request for a free copy of the trial record when such a request is not
       presented in conjunction with a timely filed direct appeal. Id.; see Self v. State,
       122 S.W.3d 294, 294-95 (Tex. App.—Eastland 2003, no pet.).
Clegg v. State, 214 S.W.3d 671 (Tex. App.—Waco 2007, no pet.).

        Accordingly, we dismiss this appeal for want of jurisdiction, and all pending motions are

dismissed as moot.



                                                    REX D. DAVIS
                                                    Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 27, 2014
Do Not Publish
[CR25]




Nelson v. State                                                                            Page 2